       '
                                                          -

       -T--lbc-./$.
         /1
       - --
       - 's   .-
                  ,/-
                   -/
                    .:.3
                       .>Cttr'. -)Is-
                                    l'rt--
                                         c,'(-  .
                                                ptf
                                              .-. ,/
                                                   '. '
                                                      ,



      V/)# .   /--$. j)jta
                         vG.'cyjj).
                                  ,,
                                   :s
                                  1.
                                  .
                                      ./:
                                      ç   ss
                                           ', ,. j//.
                                                    r /'
                                                       /?/f
                                                          ;.t




Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 1 of 7 Pageid#: 9
Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 2 of 7 Pageid#: 10
Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 3 of 7 Pageid#: 11
Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 4 of 7 Pageid#: 12
Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 5 of 7 Pageid#: 13
               (
               'ùv/?c?/
                >
                      -e of X'erwbz




Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 6 of 7 Pageid#: 14
      *
      '



                                                                                                                               a% kDa
                                                                                                                                  N   o=
                                                                                                                               *V uu
                                                                                                                                  m ,
                                                                                                                                    o N% p& '        .


                                                                                                                           '<.
                                                                                                                             >m> T%
                                                                                                                                  a =
                                                                                                                                    .       -
                                                                                                                               <2                           w p
                      N..1,
                  '.j .,
                          'j
                          o
                                                                                                                               7=% 'S
                                                                                                                                    mV% .*
                                                                                                                                         .
                  ,
                   .'
                                       .                                                                                       szw Qv
                                                                                                                                    sk-0 =              -
                          J
                          -
                           .' :-
                               ;-
                                1
                                jj
                                 .:
                                  ,)
                                   .k
                                     d15)
                                    ,q .
                                        .
                                        ,
                                        j
                                        :$                                                                                     - -
                                                                                                                                 rEkE;r;
                                                                                                                                       ::       .....
                                                                                                                                                      .
                                                                                                                                                      gy
                                                                                                                                                       .
                                                                                                                                                       g
                                                                                                                                                       jrjggq
                                                                                                                                                            yy:j
                      ,                                                                                                             .....
                                                                                                                                                j ;,,.
                                                                                                                                                yyg
                           .
                           k)
                            '
                            t'Wo
                               r.
                                -
                                o.'!t
                                f.  t
                                   , ,
                                   .
                                       .
                                               ,.
                                                                                                                                    .
                                                                                                                                    %
                                                                                                                                    %           N
                                                                                                                                                ro 1 vu     22jj
                                                                                                                                                            1
                             -* .
                            '. y.
                               , .
                                 ,
                                  '
                              , -, -
                                    ..
                                       .
                                           ..
                                            ,.
                                                 ,-.
                                                                                                                               +ksw.
                                                                                                                                   n k-q.
                                                                                                                                   xx- s
                                                                                                                                        ajx-%j
                               .
                                  l        A'SJXV
                                   q
                                   ).
                                    ,.                                                                                         yj
                                                                                                                                W
                                                                                                                                o>aB
                                                                                                                                  m xe=s
                                                       x                = = M                                                   % #.= H
                                                                                                                                      o= $ '
                                                                                                                                           ,
                                                       --
                                                        ::::::
                                                             -
                                                             )              '
                                                                            ----
                                                                            '
                                                                            -
                                                                            :
                                                                            k
                                                                            L.
                                                                             -
                                                                             '
                                                                             ,,
                                                                             ç
                                                                               ïïïï
                                                                              :,
                                                                               --
                                                                                  LLLï
                                                                                     LL.
                                                                                       '
                                                                                       -
                                                                                       .'-
                                                                                        -'
                                                                                          '
                                                                                          .
                                                                                         Ek
                                                                                           --,--,'-'''--.''-
                                                                                          -' -   ---
                                                                                                 , .,.   '-
                                                                                                          ,-                      !
                                                                                                                                  '
                                                                                                                                  i
                                                                                                                                  :E
                                                                                                                                   ::
                                                                                                                                    ii
                                                                                                                                     l
                                                                                                                                     '
                                                                                                                                     r           .


                                                        & .
                                                          vh
                                                          = urj -                                                                 >.
                                                        % oa % = >
                                                       NW
                                                        o    u
                                                             - s4-. .zm
                                                                              =                  0 C%
                                                                                                 >       .

                                                        - % m . 7- .
                                                       Qn
                                                        > .'W
                                                        e   =w-''
                                                                v
                                                                -
                                                                oH (% w                  .


                                                        D ca >
                                                        -     .
                                                                .-j-k %
                                                                   r -n
                                                                     u -$ N-+
                                                        xo
                                                        I %>
                                                                        .
                                                                        Nm
                                                                         = . wjz
                                                                                  V
                                                                                  m                            (b
                                                            >< .                    Gv
                                                                                    '-       .
                                                                   =                                           %. j
                                                                   . w              %                          k
                                                                   %.   -
          -   .
                                                                    0
                                                                    +
          7
          '7
           N
          V                                                        X
          k                                                                                                           ,.. .
                                                                                                                          'J
                                                                                                                           Z
                                                                                                                           ;
                                                                                                                           x
                                                                                                                           â
                                                                                                                           c.
                                                                                                                           m
                                                                                                                           > 2
                                                                                                                             p,''
                                                                                                                             ?  .!
                                                                                                                           $                y


Case 7:18-mj-00149-RSB Document 7 Filed 01/03/19 Page 7 of 7 Pageid#: 15
